Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 8/4/2020, claim 6 and 7 are amended and claims 8-15 are newly added.
Claims 1-15 are pending in the instant application and are examined on the merits herein.
	Priority
The instant application claims foreign priority to CN 201910871003.5 filed on 9/16/2019. Acknowledgment is made of applicant’s claim for foreign priority, however, it is noted that applicant has not filed a certified copy of the application as required by 35 U.S.C. 119(b).  It is necessary for Applicant to submit a certified copy of the foreign application to meet the requirements of 35 USC 119(a)-(d). Since the requirements of 35 USC 119(a)-(d) have not been met the effective filing date of the application is 8/4/2020.
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/4/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to making a 4D printed chitosan hydrogel.
State of the prior art:  An examination of the available literature relevant to 4D printing using chitosan based materials reveals that there are 4 references prior to the effective filing date. Of these references, the earliest is dated 2018 (Zolfagharian et al. Sensors and Actuators A: Physical, 2018, PTO-892) and none of the references use carboxymethyl chitosan and glycerophosphate, as a crosslinking reaction mixture. The lack of reference material in the filed of chitosan 4D printing reduces the degree of success predictability, particularly with respect to how the material will or will not behave in the 4th dimension.	 The prior art also discloses a specific definition for what constitutes a 4D printed product. Miao et al. (US 2020/0237963, filed 2016, PTO-892) states, “The term "4D printing" refers to a process for fabricating a device or structure that can adopt multiple pre-determined configurations in response to environmental conditions. In some examples, the shape transformation of the fabricated device occurs when implanted minimally invasively. The "4D effect," or ability of a device or structure to adopt multiple pre-detem1ined configurations in response to environmental conditions, is realized by programmed action of a shape memory polymer. The device can take on at least two conformations, with one "open" confirmation occurring in response a first environmental condition and a second "compact" conformation occurring in response to a second environmental condition. In some examples, 4D printing involves 3D printing of shape memory scaffolds.” (¶0072)
Relative skill of those in the art:  The relative skill of those in the art is moderate. Although 4D printing has been an active field since about 2013, 4D printing using chitosan is less studied, as evidenced by the discussion in the state of the art above. The limited research performed on chitosan 4D printed material makes the relative skill in the art limited, in comparison to more mature fields of study.	Amount of guidance/Existence of working examples:  
The specification presents one working example detailing the production of a “4D chitosan-based thermosensitive hydrogel”. (Example 1) However, beyond stating that the material is “4D” and “thermosensitive”, there is no evidence that the claimed product meets the art recognized definition of a 4D material. In order for a material to be considered 4D it must be capable of adopting at least two different forms in response to some external stimulus, such as pH, light, temperature, etc. The specification states that the claimed product is “thermosensitive” but there is no data supporting temperature studies correlating with different product forms. It is clear that the specification enables one of skill in the art to produce a 3D chitosan-based hydrogel, but evidence is lacking that the claimed product has any 4th dimensional properties, including temperature responsive structural changes.	Therefore, in view of the Wands factors as discussed above, e.g., the knowledge in the art being limited, the accepted definition of what constitutes a 4D printed material and the lack of working examples supporting 4th dimensional structural changes, one of  skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12-15 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejected claims depend from base claim 1 which is directed to a process of making a product. However, the additional limitations of claims 7 and 12-15, dot not modify the claimed process of making, in any way. Instead, the additional limitations are directed to a method of using a product for therapeutic treatment, which do not result in any meaningful further limitation of the actual process of making being claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623